Citation Nr: 0316997	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  01-08 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another or on account 
of being housebound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2001 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied special monthly compensation 
benefits.


REMAND

In March 2003, the Board deferred adjudication of the case 
pending additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002), which included VA examinations 
and treatment records.  As a result of the development, the 
Board has received additional medical evidence.  However, the 
United States Court of Appeals for the Federal Circuit has 
recently invalidated the regulations, which empowered the 
Board to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the appellant or 
his representation.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The RO 
has not had the opportunity to review the additional evidence 
received in conjunction with the Board's development.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

The RO is requested to readjudicate the 
veteran's claim with consideration of all 
the evidence added to the record since 
the last supplemental statement of the 
case.  If the benefit sought is not 
granted the RO should furnish the veteran 
and his representative supplemental 
statement of the case, containing notice 
of the relevant action taken on the 
veteran's claim since the last 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




